Case 6:21-cr-00026-JCB-JDL Document 113 Filed 09/21/21 Page 1 of 1 PageID #: 270




                                     No. 6:21-cr-00026-4

                                  United States of America
                                             v.
                                 Juan Heriberto Ballesteros


                                          ORDER

                 This criminal action was referred to United States Magistrate
             Judge John D. Love for administration of a guilty plea under Federal
             Rule of Criminal Procedure 11. The magistrate judge conducted a
             hearing in the form and manner prescribed by Rule 11 and issued
             findings of fact and recommendation on guilty plea. Doc. 111. The
             magistrate judge recommended that the court accept defendant’s
             guilty plea and adjudge defendant guilty on count four of the indict-
             ment. Id. at 2. Defendant waived his right to object to the magistrate
             judge’s findings. Id.
                 The court hereby accepts the findings of fact and recommenda-
             tion on guilty plea of the United States Magistrate Judge. The court
             also accepts defendant’s plea but defers acceptance of the plea
             agreement until after review of the presentence report.
                In accordance with defendant’s guilty plea, the court finds de-
             fendant Juan Heriberto Ballesteros guilty of count four of the indict-
             ment, charging a violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 2 –
             Possession with Intent to Distribute and Distribution of Cocaine,
             Aiding and Abetting.
                                     So ordered by the court on September 21, 2021.



                                                   J. C AMPBELL B ARKER
                                                  United States District Judge
